Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 11 recites “a interstitial fluid”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an interstitial fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the inner wall" and “the outer wall” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 17-18 are similarly rejected by virtue of their dependency upon claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0281793 to Chen.
Regarding claim 1, Chen discloses a medical device comprising: 
a body portion (see Figs. 10A-10C; such as a tube of a drug pump, see paragraphs 7 and 11 and claims 15 and 25) comprising: 
a tubular wall (wall, see Examiner’s annotated Fig. 10B below) defining an inner channel (inner channel, see Examiner’s annotated Fig. 10B below); 
a first layer (layer 363) affixed to the wall; and 
a second layer (layer 361) affixed to the first layer; and 
an electronic control module (elongate element 1021) in electrical communication with the first layer (layer 363; see Fig. 10A and paragraph 65) 
wherein the body portion  is configured to insert at least in part into a patient (device is implantable, paragraph 13 and can be part of a drug pump, see paragraphs 7 and 11, and claims 15 and 25), 
wherein the second layer (layer 361) is configured to rupture (be breached, paragraph 12) when the body portion is bent to expose the first layer (layer 363) to an exterior of the medical device (paragraph 12), 
wherein the first layer (layer 363) is configured to generate an electrical response upon contacting a interstitial fluid in an environment surrounding the medical device (paragraphs 12-15, 17), and 


    PNG
    media_image1.png
    271
    395
    media_image1.png
    Greyscale

Regarding claim 2, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses that the electrical response comprises an electrical current (paragraph 17, 65). 
Regarding claim 3, Chen discloses the claimed invention as discussed above concerning claim 2, and Chen further discloses that the electronic control module (elongate element 1021) is configured to detect the electrical current flowing through the first layer (layer 363), and generate the indication to the user based on the detected electrical current (paragraphs 14, 17-18 and 65).
Regarding claim 4, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses that the indication comprises at least one of an electronic indication (paragraph 34), a visual indication (visual; paragraph 34), a tactile indication (vibration; paragraph 34), or an auditory indication (beeps; paragraph 34).
Regarding claim 5
Regarding claim 8, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses further comprising a wireless transceiver (paragraph 33), and wherein generating the indication comprises transmitting an electronic message to a remote system (paragraph 33) over a communications network using the wireless transceiver (paragraphs 33 and 34).
Regarding claim 9, Chen discloses the claimed invention as discussed above concerning claim 8, and Chen further discloses that the remote system comprises at least one of a computer, a smartphone (Bluetooth lined to an autodial telephone; paragraph 34), a tablet computer, a pager, a wearable computer, or an electric monitoring device (see other examples of detectors and alarms disclosed in paragraph 34).
Regarding claim 10, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses further comprising an internal power supply configured to provide electrical power to the electronic control module (such as a battery; paragraphs 14 and 33).
Regarding claim 11, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses that the electronic control module is configured to receive electrical power from an external power supply (p power can be derived from incoming radiofrequency signals, paragraphs 16, 33 and 54, and claim 13).
Regarding claim 12, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses that the first layer (layer 363) is configured to generate the electrical response through a chemical interaction between the interstitial fluid and the first layer (paragraph 25).
Regarding claim 13, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses that the first layer is substantially enclosed by the second layer (see Figs. 10A-10C). 
Regarding claim 14
Regarding claim 19, Chen discloses the claimed invention as discussed above concerning claim 1, and Chen further discloses further comprising a reservoir containing a fluid (paragraphs 7, 11 and claims 15 and 25), wherein the reservoir is in fluid communication with the inner channel.
Regarding claim 20, Chen discloses the claimed invention as discussed above concerning claim 19, and Chen further discloses that the fluid comprises insulin (paragraphs 7 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, either alone, or in further view of U.S. Publication No. 2015/0265765 to Yavorsky et al. 
Regarding claim 6-7, Chen discloses the claimed invention as discussed above concerning claim 4, and Chen further discloses that the electronic control module (elongate element 1021) generates a vibration to indicate a breach (paragraph 34), as recited in claim 6; or beeps (paragraph 34), as recited in claim 7; but Chen does not expressly state further comprising a motor, and wherein the electronic control module is configured to generate the tactile indication using the motor, as recited in claim 6; or further comprising an audio speaker, and wherein the electronic control module is configured to generate the auditory indication using the audio speaker, as recited in claim 7
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the device of Chen includes a motor to 
Similarly, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the device of Chen includes an audio speaker, and wherein the electronic control module is configured to generate the auditory indication using the audio speaker to generate the beeps disclosed in paragraph 34, as recited in claim 7, as this is a common technique employed for generating beeps/auditory feedback to a user as an alarm. 
Nonetheless, Yavorsky et al. teaches an infusion pump system that has an alarm function, wherein the alarm is facilitated by a vibration motor (vibration motor 132; paragraphs 66 and 95) or a speaker (paragraph 95). 
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Chen to include either or both of a vibratory motor and/or speakers, as taught by Yavorsky et al., to facilitate the vibration and/or beeping function disclosed by paragraph 34 of Chen, since these are known ways to accomplish creating a vibratory feedback to a user and an auditory feedback to a user as an alarm function (per paragraphs 66 and 95 of Yavorsky et al.). 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBER R STILES/Primary Examiner, Art Unit 3783